USCA11 Case: 19-12597    Date Filed: 10/15/2020   Page: 1 of 4



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12597
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:97-cr-00082-RAL-SPF-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

HAROLD THORNTON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (October 15, 2020)

Before WILSON, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
            USCA11 Case: 19-12597     Date Filed: 10/15/2020   Page: 2 of 4



      Harold Thornton appeals the district court’s order denying his motion for a

reduced sentence under the First Step Act. See 18 U.S.C. § 3582(c)(1)(A). Thornton

argues that his due process rights were violated because the district court held a

hearing and ruled on his motion without him being there. We affirm.

      In 1997, a jury found Thornton guilty of three counts of distributing crack

cocaine, in violation of 21 U.S.C. section 841(a)(1). He was sentenced to life

imprisonment on all counts.

      In May 2019, Thornton moved to reduce his life sentence under the First Step

Act, arguing that he was eligible for a sentence reduction and should be granted a

reduced sentence. The district court appointed counsel for Thornton and scheduled

a hearing to consider whether he was eligible for a sentence reduction under the First

Step Act.

      At the hearing, the district court found that Thornton was eligible for a

reduction under the First Step Act but declined to exercise its discretion to reduce

his sentence because of “the nature and circumstances of the crimes he’s committed,

[] his history and characteristics,” and his conduct while in prison. Thornton was

not present at the hearing, and his appointed counsel, who was present, did not object

that the hearing was held without Thornton being there.

      Thornton appeals the denial of his motion for a reduced sentence.




                                          2
          USCA11 Case: 19-12597        Date Filed: 10/15/2020    Page: 3 of 4



      Normally, we would “review for abuse of discretion the denial of an eligible

movant’s request for a reduced sentence under the First Step Act.” United States v.

Jones, 962 F.3d 1290, 1296 (11th Cir. 2020). However, “we review arguments not

raised before the district court only for plain error.” United States v. Cavallo, 790

F.3d 1202, 1234 (11th Cir. 2015). “To establish plain error, a defendant must show:

(1) error, (2) that is plain, and (3) that affects substantial rights.” United States v.

Turner, 474 F.3d 1265, 1276 (11th Cir. 2007).

      Thornton argues for the first time on appeal that the district court abused its

discretion because it denied his motion for a sentence reduction without him being

present at the hearing. Thornton contends that the sentence modification was a

“critical stage” in the proceedings requiring his presence and that he was not given

the opportunity to contest the facts that the government proferred before the district

court denied his motion. Because we rejected this argument in United States v.

Denson, 963 F.3d 1080 (11th Cir. 2020), there is no error, plain or otherwise.

      In Denson, as here, the defendant argued that the district court erred in ruling

on his First Step Act motion without a hearing at which he was present. Id. at 1084–

85. We held that the defendant does not have a due process right to be present at a

sentence reduction hearing. Id. at 1086–88. And, we concluded that “a sentencing

modification under the First Step Act does not qualify as a critical stage in the

proceedings that requires the defendant’s presence.” Id. at 1089.


                                           3
          USCA11 Case: 19-12597      Date Filed: 10/15/2020   Page: 4 of 4



      Thornton, contrary to his argument on appeal, had the opportunity to respond

to the government’s evidence and arguments. He had the opportunity to file a reply

memorandum to the government’s response, see M.D. Fla. R. 3.01, and his

appointed counsel presented his evidence and arguments to the district court before

it ruled on his motion. There being no denial of due process, and Thornton having

been given the opportunity to respond to the government, we affirm the denial of his

First Step Act motion for a reduced sentence.

      AFFIRMED.




                                         4